Citation Nr: 1041802	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John F. Ketcherside, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant, R.K., and R.A.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1990 to April 
1991 during the Persian Gulf War.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March and October 2008, the Board remanded this case for 
further development.

The Board observes that the appellant's representative requested 
a hearing in a letter dated June 5, 2010.  However, the Board 
observes that the appellant has previously testified before the 
undersigned Veteran's Law Judge on this matter.  Moreover, the 
claim herein has been decided in favor of the appellant.  
Therefore, the Board finds that a hearing is not warranted.

The issue of reopening a claim for Gulf War Syndrome has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant, a Persian Gulf War veteran, has been diagnosed 
with PTSD.

2.  The appellant was a heavy vehicle driver during Operation 
Desert Storm and transported logistical materials to the front 
lines; he reports witnessing horrific sights-dead bodies, body 
parts, burnt bodies, and burned out vehicles-when driving a 
route called the Mile of Death in Iraq in 1991, and fearing that 
his life was under threat from an enemy attack on him or his 
unit.  The stressors reported by the appellant are consistent 
with the place, type, and circumstances of his service.

3.  Credible supporting evidence of stressors has been submitted 
through buddy statements and a calendar diary prepared by the 
appellant during his Gulf War service.

4.  The appellant's diagnosis for PTSD has been medically related 
to those stressors he reported during his Operation Desert Storm 
service as a truck driver.


CONCLUSION OF LAW

PTSD is attributable to active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
October 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of the 
evidence obtained, the evidence VA was responsible for obtaining, 
and the evidence necessary to establish entitlement to the 
benefits sought including the types of evidence that would assist 
in this matter.  

However, the October 2005 VCAA notice was provided after the 
initial adverse adjudication.  This is error.  Also, the Board 
observes that notice of the disability rating and effective date 
elements was not provided.  This is error.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because the claim is 
granted.  Thus, notwithstanding the errors, the appellant has 
successfully established entitlement to the benefit sought-that 
is, service connection for PTSD.  The appellant has not been 
deprived of information needed to substantiate his claim and the 
very purpose of the VCAA notice has not been frustrated by errors 
here.  Also, the Board notes that the appellant has been 
represented throughout his appeal by an accredited Veterans 
Service Organization and later an attorney.  In the circumstances 
of this case, a remand would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant 
are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with private medical records.  VA afforded the appellant an 
opportunity to appear for a hearing.  The appellant testified 
before the undersigned Veteran's Law Judge and a copy of the 
transcript is associated with the record.  At that time, the 
Veteran's Law Judge clarified the position of the service 
organization and acknowledged the request for a new VA 
examination to include the responsibilities of the appellant 
should the Board conclude that such an examination is warranted.  
The actions of the Veterans Law Judge comply with the provisions 
of 38 C.F.R. § 3.103.

Additionally, VA afforded the appellant examinations and obtained 
a medical opinion on his behalf.  The Board notes that the recent 
VA examination is adequate as it reflects a pertinent medical 
history, review of the documented medical history, clinical 
findings, a diagnosis, and an opinion supported by a medical 
rationale.  Also, the appellant has submitted his own private 
psychological evaluation for consideration, which has been 
associated with the claims file.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
The Board has reviewed the evidence in the claims files that 
includes the written contentions, sworn testimony, lay 
statements, a copy of a February 1991 calendar with notes, 
service personnel and treatment records, private and VA medical 
records, and examination reports.  The record is voluminous.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Service Connection

Initially, the Board notes the appellant was called to active 
duty for Operation Desert Storm and served during the Persian 
Gulf War in Southwest Asia.  However, the appellant does not 
allege nor does the record show that he is a combat veteran; 
therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App 128 (1997)
If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(2).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans). See also Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Here, as indicated above, the appellant is 
not a combat veteran.  He served in support of troops with a 
transportation company and drove a truck with supplies for 
troops.  The appellant does not report having engaged the enemy 
in combat, and the service personnel records show no indication 
combat service.  Therefore, provision of 38 C.F.R. § 3.304(f)(2) 
is not for application.

Similarly, the provision of 38 C.F.R. § 3.304(f)(1)(4) and (5), 
are not for application as PTSD was not diagnosed in service, the 
appellant was not a prisoner of war, and the appellant has not 
averred PTSD due to personal assault.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

"Credible supporting evidence" of a non-combat stressor may be 
obtained from service records or other sources.  Moreau v. Brown, 
9 Vet. App. 389 (1996).  However, the Court has held that the 
regulatory requirement for "credible supporting evidence" means 
that "the veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by amending, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's 
symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual 
or threatened death or serious injury, or a threat 
to the physical integrity of the veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror.

Background

The appellant contends that he has PTSD due to experiences he had 
during Operation Desert Storm.  Testimony and statements from the 
appellant reflect that he was a truck driver hauling fuel, 
ammunition, and supplies to the front lines.  Stressor events 
reported by the appellant include (1) driving along the Mile of 
Death in Iraq in February 1991 and seeing the carnage-bodies and 
body parts, and fearing for his life and thinking that his unit 
may come under attack; (2) While riding in a convoy in the desert 
at night, a fire started inside his truck necessitating that he 
stop the truck to put out the fire-he reported fearing that the 
ammunition would explode in the truck during the fire and of 
possibly getting separated/lost from the convoy; and (3) upon 
learning that his mother was very ill and his wife had acted, he 
had a breakdown and his superiors took his weapon away for a 
week-he described feeling defenseless without a weapon.

The appellant has submitted "buddy" statements in support of 
his claim.  J.M and J.W. report in April 2004 recalling that the 
appellant had a nervous breakdown after learning about his wife's 
action and that his weapon had been taken away.  The appellant's 
mother and cousin reported similarly in July and October 2003.  A 
buddy statement dated March 2008 from J.M. reflects that he 
served with the appellant in Desert Storm and that they "did see 
a lot of destruction and death in what was called 'the mile of 
death.'"  He noted that there were bodies on the shoulder of the 
road, in cars, and burnt to a crisp while climbing out of tanks.  
Additional statements from fellow servicemen that served with the 
appellant in Kuwait, dated November 2009, reflect that they 
hauled fuel through the Mile of Death, seeing bodies and burning, 
smoking oil wells in Kuwait and Iraq.

At his December 2007 hearing, the appellant testified that he 
drove a truck on the Mile of Death, witnessing dead bodies, body 
parts, and bombed out vehicles.  He reported that he was 
emotionally distressed after his experiences and required 
psychiatric treatment post service.  The appellant's sister 
confirmed that the appellant had emotional outbursts and problems 
after his return from Operation Desert Storm.

In April 2010, the appellant submitted a copy of his February 
1991 calendar showing events or happening during the days he 
served on active duty in Kuwait and Iraq.  The calendar shows 
that the appellant's unit entered Iraq on February 24, 1991.  The 
notes reflect that the appellant was exposed to artillery fire 
and tank fire, drove and walked through areas of severe 
destruction.  The appellant writes on the 29th that "...blown to 
pieces and bodies are laying everywhere even kids were killed 
during attack on Iraq."

The record reflects that the appellant served in Southwest Asia 
(Saudi Arabia and Kuwait) from January to March 1991.  Service 
records show that the appellant participated in the following 
campaigns:  Defense of Saudi Arabia; and Liberation and Defense 
of Kuwait.  His primary duty was heavy vehicle driver while in 
Southwest Asia and he received imminent danger pay for this 
period of service.

The record reflects diagnoses or assessments for mental disorders 
to include PTSD.  Private counseling records, hospitalization 
records, and report of VA examination dated May 2008 show 
diagnoses for PTSD.  Private hospital records dated April 2002 
reflect that the appellant was admitted on an emergency basis by 
the appellant's counseling center.  The appellant had a history 
of PTSD and was having flashbacks.  He was confused, disoriented, 
and unable to recognize family members.  He attacked his 16 year 
old son whom he thought was an enemy.  The appellant was 
aggressive and fearful.  The final diagnoses were PTSD and 
psychotic disorder.  VA hospital records dated April 2003 reflect 
that the appellant was a Gulf War I veteran who developed 
symptoms of PTSD shortly after returning to the US from his 
service overseas.  It was noted that the disorder manifested 
itself as both auditory and visual hallucinations of Iraqi 
soldiers carrying automatic weapons who are hiding in bushes or 
shadows.  The appellant described several instances of disturbing 
experiences during service in 1991 as a truck driver carrying 
fuel, ammunition, and water to the front lines-including driving 
on the Mile of Death which had been bombed and being asked to 
pick up human remains, which he refused because he was horrified.  
He further reported that his convoy came under small arms fire 
several times, which left him shaken and scared.  The axis I 
diagnoses were possible major depression, rule out substance 
induced mood/psychosis.

The May 2008 VA examination report reflects the appellant began 
to have emotional distress during Desert Storm service as related 
to traumatic events he experienced in Desert Storm and as related 
to personal events at home (his mother being unwell and his 
wife's action).  The narrative associated with the examination 
reflects, by history, that the appellant drove a truck on the 
Mile of Death and witnessed horrific sights that included 
destroyed vehicles and dead bodies, including children.  The 
examiner characterized the appellant as open and genuine in 
regard to his report of traumatic experiences from Desert Storm 
service, reexperiencing those events, and other current symptoms.  
The examiner stated that the picture presented appeared 
consistent with a diagnosis of PTSD.

A request for verification of the stressors reported as involving 
the Mile of Death yielded a history for February 27, 1991, for 
the 1174th Transportation Company.  This history indicated that 
there were dead Iraqi soldiers and scenes of destruction along 
the way; the company moved through an area of enemy soldiers 
attempting to surrender; there were scenes of burning, smoking, 
and destroyed vehicles, Iraqi soldiers were begging for food, 
some dazed and some jumping on vehicle running boards of the 
convoy.

Report of VA examination dated September 2009 reflects that the 
appellant has PTSD due to stressors from Operation Desert Storm, 
which were (1) exposure to the carnage of bodies and body parts 
as he drove along the Mile of Death in Iraq in February 1991 and 
of fearing that his life was in danger and that he might come 
under attack from the enemy, (2) riding in his convoy in the 
desert at night when it caught fire and the appellant feared his 
truck would explode from the ammunition, and (3) having felt 
"defenseless" when his weapon reportedly was removed from him 
for a week after he became distraught over his mother's illness 
and wife's action.

Private psychological evaluation dated July 2010 reflects that 
the appellant has PTSD related to his military service as a truck 
driver providing logistical support during the invasion of Iraq 
during Operation Desert Storm.  The examiner described the 
stressors as seeing bodies of Iraqi soldiers, some burned and 
other being removed from burned out vehicles on the Mile of 
Death.  The examiner acknowledged the documented medical record 
and the "buddy" statements submitted by the appellant.  The 
examiner discussed the relevant diagnostic manual provisions for 
PTSD in the context of the appellant's history and symptoms to 
support his conclusion.



Analysis

After carefully evaluating the evidence of record, the Board 
finds that service connection for PTSD is warranted.

First, the medical evidence establishes a diagnosis for PTSD in 
accordance with 38 C.F.R. § 4.125(a).  Recent VA examination 
reports dated May 2008 and September 2009 reflect diagnoses for 
PTSD.  Similarly, the private psychological evaluation dated July 
2010 reflects a diagnosis for PTSD.

Second, stressor is shown under the new regulations for 
establishing a stressor.  38 C.F.R. § 3.304(f)(3) (2010).  The 
record reflects the appellant has reported witnessing dead bodies 
and body parts when driving the Mile of Death in Iraq in 1991, 
and fearing that his life under threat from an enemy attack on 
him or his unit.  The stressors reported by the appellant, while 
anecdotal, are consistent with the place, type, and circumstances 
of his service.  Furthermore, credible supporting evidence of the 
alleged stressors has been presented from "other sources."  The 
horrific sights reported by the appellant are corroborated by 
"buddy" statements and appellant's annotated February 1991 
calendar.  The calendar of February 1991 reflects a 
contemporaneous recording of sights and events during the 
appellant's Gulf War service, and tends to corroborate his 
reported stressors.  

Lastly, the appellant's diagnosis for PTSD has been medically 
related to seeing dead bodies and the destruction on the Mile of 
Death, and to his fear for his own life from potential hostile 
military activity during his military work as a truck driver in 
Kuwait and Iraq as part of Operation Desert Storm.  Examiners, 
both VA and private, have attributed the current diagnosis for 
PTSD to the Operation Desert Storm stressors reported by the 
appellant.

Therefore, after careful consideration of the evidence in this 
case, the Board concludes that the evidence warrants service 
connection for PTSD.



ORDER

Service connection for PTSD is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


